UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7582


IVANDER JAMES, JR.,

                Petitioner – Appellant,

          v.

PATRICIA STANSBERRY, Warden, Petersburg FCC,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:10-cv-00380-JAG)


Submitted:   April 18, 2012                    Decided:   May 8, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivander James, Jr., Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ivander James, Jr., a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition and denying his Fed. R. Civ.

P.   59(e)    motion.       We   have    reviewed       the   record   and     find    no

reversible error.       Accordingly, we affirm for the reasons stated

by   the     district   court.          James    v.   Stansberry,      No.    3:10-cv-

00380-JAG (E.D. Va. June 20 & Oct. 11, 2011).                      We dispense with

oral   argument     because       the    facts    and    legal     contentions        are

adequately      presented    in    the     materials      before    the      court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           2